UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2165


In re: VINCENT A. WILLIAMS, a/k/a V,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                     (No. 3:12-cr-00047-HEH-10)


Submitted:   December 16, 2014               Decided: December 18, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Vincent A. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Vincent A. Williams petitions for a writ of mandamus,

seeking an order from this court declaring that the district

court    lacked      jurisdiction       over     his    criminal         prosecution.

We conclude that Williams is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.               Kerr v. U. S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,    516-17    (4th   Cir.    2003).         Further,     mandamus      relief     is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135,    138   (4th   Cir.   1988).       Mandamus      may   not    be    used   as    a

substitute for appeal.           In re Lockheed Martin Corp., 503 F.3d
351, 353 (4th Cir. 2007).

              The relief sought by Williams is not available by way

of mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for a writ of mandamus and

the corrected petition for a writ of mandamus.                  We dispense with

oral    argument     because     the    facts    and   legal    contentions         are

adequately     presented    in    the    materials     before      this    court    and

argument would not aid the decisional process.



                                                                   PETITION DENIED



                                          2